[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff Rebecca Luzio, the natural mother of the minor child, Heather Luzio, seeks by a habeas corpus petition to have the Superior Court exercise its jurisdiction to determine custody of the minor. This petition is subsequent to the Probate Court's entry of a decree granting temporary custody to grandparents, Mr Mrs. Charles Summa, pursuant to C. G. S. 45-44 (rev'd to 1989).
Plaintiff claims that her due process rights were violated by defendants' failure to comply with the notice and hearing requirements of 45-44. Plaintiff states as fact in her memorandum of law in support of this petition that the maternal grandparents filed an application for removal of the mother as guardian on September 20, 1990. Immediate temporary custody was granted ex parte pursuant to 45-44(b)(i). A hearing pursuant to 45-44(b)(3) was set for September 26, 1990 at 10:30 a.m. Notice was served upon the plaintiff on Monday, September 24, 1990 as required by the provisions of 45-44(b)(3).
The court finds compliance with the notice requirements of the applicable statute. Correspondingly, we find no violation of the natural mother's due process rights and the motion to dismiss the petition for habeas corpus is granted.
Lastly, 45-44 (e) directs that "(a)ny respondent, temporary custodian or attorney for the minor child may petition The Court of Probate issuing such order (for temporary custody) at any time for modification or revocation thereof, and such court shall set a hearing upon receipt of such petition in the same manner as subsection (c) of this section." Id (emphasis added).
This memorandum supplements the court's remarks from the bench. CT Page 2982
HARRIGAN, J.